Citation Nr: 0619161	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  00-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right clavicle and scapula fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
prostatitis prior to December 10, 2003.

3.  Entitlement to an evaluation in excess of 40 percent for 
prostatitis since December 10, 2003.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
infectious hepatitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, including as secondary to hepatitis.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to special monthly compensation (SMC) based 
on the anatomical loss of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from February 1947 to January 
1950, from June 1950 to May 1954, and from July 1954 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In August 2003, the Board remanded the 
case for additional development.  That development has been 
completed and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is right hand dominant.

3.   The veteran's right shoulder is manifested by abduction 
limited to 85-90 degrees with pain and to 75 degrees with 
pain on repetitive use.

4.  Prior to December 10, 2003, the evidence shows that the 
veteran urinary frequency involved voiding at least 5 times 
during the night.  

5.  The veteran does not require the use of an appliance and 
does not need to change absorbent materials more than four 
times per day.

6.  An unappealed November 1992 rating decision denied 
service connection hepatitis on the basis that the veteran 
had no current residuals of hepatitis. 

7.  The evidence received since the November 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hepatitis.

8.  The veteran does not have residuals of infectious 
hepatitis. 

9.  An unappealed June 1997 rating decision denied service 
connection for diabetes mellitus on the basis that this 
condition was not related to service or to a service-
connected disability. 

10.  The evidence received since the June 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for diabetes mellitus.

11.  The veteran's diabetes mellitus has not been medically 
linked to service or to a service-connected disability. 

12.  The veteran's service-connected disabilities include 
fractured ribs with secondary pneumohemothorax and segmental 
resection of the right lower lobe, rated as 60 percent 
disabling; prostatitis, rated as 40 percent disabling; and 
residuals of a right clavicle and scapula fracture, rated as 
20 percent disabling; his combined disability evaluation is 
80 percent.   

13.  The veteran has a GED and one year of college and last 
worked full time in 1986 as a forklift driver and assistant 
foreman; he also worked part time as a janitor until 1997.

14.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.

15.  The veteran underwent a below the right knee amputation 
because of his nonservice-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right clavicle and scapula fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for a 40 percent evaluation for prostatitis 
have been met for the period prior to December 10, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); §§ 
4.1-4.14, 4.115, Diagnostic Code 7527 (2005).

3.  The criteria for an evaluation in excess of 40 percent 
for prostatitis have not been met for the period since 
December 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2005); §§ 4.1-4.14, 4.115, Diagnostic Code 7527 
(2005).

4.  The November 1992 rating decision which denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

5.  The additional evidence presented since the November 1992 
rating decision is new and material, and the claim for 
service connection for infectious hepatitis has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2005).

6.  Residuals of infectious hepatitis were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2005).

7.  The June 1997 rating decision which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

8.  The additional evidence presented since the June 1997 
rating decision is new and material, and the claim for 
service connection for diabetes mellitus has been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156, 3.159 (2005).

9.  Diabetes mellitus was not incurred in or aggravated by 
service, nor is this disorder proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).

10.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 4.16 (2005).

11.  The requirements for special monthly compensation based 
on the anatomical loss of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.350 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected residuals of a right clavicle and scapula fracture 
as well as his service-connected prostatitis.   He also 
claims that he is entitled to service connection for 
infectious hepatitis and diabetes mellitus, and that he is 
unable to secure or maintain gainful employment as a result 
of his service-connected disabilities.  Lastly, he claims 
that he is entitled to SMC based on the anatomical loss of 
use of his right lower extremity.  

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The Board finds that letters by the Appeals Management Center 
(AMC) dated in December 2003, March 2004, and July 2004, as 
well as a March 2005 letter by the RO, fully satisfy the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  These letters informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although these letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was provided adequate notice and 
the claims were readjudicated after adequate notice was 
provided for each claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The letters concerning his claim for an increased rating for 
his right shoulder disability, his claim for a TDIU, and his 
claim for SMC did not provide notice of the type of evidence 
necessary to establish an effective date should the veteran's 
claims be granted.  However, since the Board finds that the 
preponderance of the evidence is against each of these 
claims, any defect in the notice letter constitutes harmless 
error.  Hence, no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to his claim for an increased evaluation for 
prostatitis, the Board finds that the evidence supports a 40 
percent evaluation for the period prior to December 10, 2003.  
Despite the inadequate notice provided to the veteran 
concerning the effective date for this increase, the RO can 
cure any deficiency in the VCAA notice regarding the 
effective date once the RO effectuates the Board decision.  
In other words, the essential fairness of the adjudication 
process has not been affected by the notice error.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) addressed directives consistent with the VCAA with 
regard to new and material evidence.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant. 

In this case, the veteran was never notified of the 
information that is necessary to reopen his claims for 
service connection for infectious hepatitis and diabetes 
mellitus.  Instead, he was only notified of the information 
necessary to prove his underlying claims for service 
connection for each of these claimed disabilities.  However, 
because the Board is reopening both claims on the basis of 
new and material evidence, there is no prejudice to the 
veteran.  See Bernard, 4 Vet. App. at 394.

The Board also finds that all pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also provided numerous VA examinations to 
determine the nature and severity of his service-connected 
right shoulder disability and prostatitis.  The veteran was 
also afforded a VA examination in July 2004 to determine the 
etiology of his infectious hepatitis and diabetes mellitus.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA. 

II.  Increased Evaluation for 
Residuals of a Right Clavicle and 
Scapula Fracture

The record shows that the veteran fractured his right 
clavicle and scapula in a motor vehicle accident in 1953 
while on active duty.  As a result of this injury, a February 
1969 rating decision granted service connection and assigned 
a noncompensable (zero percent) evaluation for residuals of a 
right clavicle and scapula fracture.  This disability 
evaluation was increased to 20 percent by the RO in a rating 
decision of December 1987.

The veteran now claims that his disability due to residuals 
of a right clavicle and scapula fracture is more disabling 
than reflected in the currently assigned 20 percent 
evaluation.  However, since the veteran's right shoulder does 
not meet the criteria for a 30 percent evaluation, the Board 
finds that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The RO evaluated the veteran's right shoulder disability as 
20 percent disabling under Diagnostic Code (DC) 5203, for 
dislocation of the clavicle or scapula.  Since this is the 
maximum evaluation provided under this code provision, the 
Board must consider other applicable diagnostic codes.  See 
38 C.F.R. § 4.71a, DC 5203.  

The RO also considered DC 5201, for limitation of arm motion.  
This code provision provides a 20 percent evaluation where 
motion of either arm is limited to the shoulder level.  A 30 
percent evaluation requires that motion of the major arm be 
limited to midway between the side and shoulder level, and a 
40 percent evaluation requires limitation of motion of the 
major arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, DC 5201.  

Applying DC 5201 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for the 
veteran's right shoulder disability.  As noted, a 30 percent 
evaluation under DC 5201 requires motion of the dominant 
shoulder limited from midway between the side and shoulder 
level, which is essentially 45 degrees of abduction.  
However, three examination reports show that the veteran was 
able to abduct his right arm more than 45 degrees.  

A July 1999 VA examination report noted that the veteran's 
right shoulder demonstrated normal motion.  The Board notes 
that normal shoulder motion is defined as 0 to 180 degrees of 
abduction.  See 38 C.F.R. § 4.71, Plate I.  In addition, the 
veteran's right arm demonstrated 90 degrees of abduction when 
examined by S.Q., M.D., in December 2003, and when examined 
by VA in July 2004.  Thus, a disability evaluation in excess 
of 20 percent is not warranted under DC 5201.  

In addition to DC 5201, the Court has held that VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R.       §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The evidence does not show that the veteran's right shoulder 
exhibits any significant functional loss due to pain, 
weakened movement, excess fatigability, or incoordination, 
which would warrant a disability evaluation in excess of 20 
percent.  For instance, the July 1999 VA examination report 
includes a medical opinion that the veteran's right shoulder 
pain does not cause any functional impairment, and, in any 
event, he found any complaints of pain are unrelated to his 
service-connected fracture.  The VA examiner appeared to base 
his opinion on the fact that pain began only six months 
earlier, and therefore is not related to his motor vehicle 
accident in 1953.  

Dr. S.Q. explained in his December 2003 report that the 
veteran had range of motion of the right arm that was 
additionally limited by pain, fatigue, weakness, and that 
pain had a major functional impact.  He reported that the 
veteran had abduction of the right arm to 90 degrees and that 
pain occurred at 90 degrees.  In addition, although the July 
2004 VA examination report noted that pain caused additional 
function loss, the veteran was still able to abduct his right 
arm to 75 degrees after repetitive use.  In light of these 
findings, an evaluation in excess of 20 percent is not 
warranted for the veteran's service-connected right shoulder 
disability on the basis of functional loss of the joint due 
to pain, weakened movement, excess fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 4.45.

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher evaluation.  
Initially, the Board notes that the evidence shows no 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus related to the service-connected right shoulder 
disability, as contemplated by DCs 5200 and 5202.  See 
38 C.F.R. § 4.71a.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent for his service-connected residuals of a right 
clavicle and scapula fracture.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

III.  Increased Evaluation for Prostatitis

The record shows that the veteran was treated for prostatitis 
in 1957 while on active duty.  Residuals of prostatitis were 
also shown after the veteran's separation from active duty.  
As a result, a February 1969 rating decision granted service 
connection and assigned a noncompensable evaluation for 
prostatitis.  A June 1997 rating decision increased this 
disability evaluation to 10 percent.  

In October 1998, the veteran filed a claim for increased 
compensation benefits.  In a September 1999 rating decision, 
the RO denied the veteran's claim and continued the 10 
percent evaluation.  The veteran appealed that decision.  In 
March 2005, the RO granted an increased evaluation to 40 
percent for the veteran's prostatitis, effective December 10, 
2003.

Since the RO granted the 40 percent evaluation back to 
December 10, 2003, instead of back to the date of claim, two 
issues must be adjudicated: (1) Entitlement to an evaluation 
in excess of 10 percent for prostatitis prior to December 10, 
2003; and (2) entitlement to an evaluation in excess of 40 
percent for prostatitis since December 10, 2003.  For the 
reasons set forth below, the Board finds that the evidence 
supports a 40 percent evaluation for the veteran's 
prostatitis prior to December 10, 2003, but that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the entire period.

The veteran's prostatitis has been evaluated under DC 7527.  
This code indicates that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to be evaluated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  Since the veteran's prostatitis does not 
involve urinary tract infection, the Board need only consider 
the rating criteria concerning voiding dysfunction.  See 
38 C.F.R. § 4.115b.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 60 percent 
evaluation is assigned when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; a 40 percent 
evaluation is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; and a 20 percent evaluation contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; a 20 percent evaluation 
contemplates daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; 
and a 10 percent evaluation contemplates daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  38 C.F.R. § 4.115a.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent evaluation 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
38 C.F.R. § 4.115a.  

In this case, the RO assigned a 40 percent evaluation for the 
veteran's prostatitis from December 2003, based on urinary 
frequency.  On that date, Dr. S.Q. recorded the veteran's 
statement that he urinated 8 times per night at one hour 
intervals.  Since a 40 percent evaluation requires awakening 
to void 5 or more times a night, the RO was correct to assign 
a 40 percent evaluation.  

However, the evidence also shows that the veteran's 
prostatitis met the criteria for a 40 percent evaluation 
prior to December 10, 2003.  Two documents support this 
conclusion.  First, in his notice of disagreement submitted 
in December 1999, the veteran wrote that he had to urinate 6 
to 8 times a night.  Second, a June 2001 VA examination 
report also noted that the veteran had nocturia 7 to 8 times 
a night.  Thus, the evidence supports a 40 percent evaluation 
for the veteran's prostatitis for the period prior to 
December 10, 2003, on the basis of urinary frequency.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent both prior to and since December 10, 
2003.  As noted, voiding dysfunction is the only rating 
criteria which provide an evaluation in excess of 40 percent.  
Voiding dysfunction provides a 60 percent evaluation if one 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
However, no evidence shows that the veteran requires the use 
of an appliance or that he needs to change absorbent 
materials more than four times a day.  For instance, Dr. S.Q. 
specifically noted that the veteran did not require the use 
of an appliance.  VA examination reports dated in December 
1998, June 2001, July 2004, and February 2005 also made no 
reference to the use of an appliance.  With respect to 
absorbent materials, Dr. S.Q. noted that the veteran required 
only one pad a day.  A VA examiner in July 2004 also noted 
that the veteran did not need absorbent materials.  Thus, it 
has not been shown that the veteran wears absorbent materials 
which must be changed more than four times per day.  The 
veteran therefore does not meet the criteria for a 60 percent 
evaluation for voiding dysfunction. 

The Board thus concludes that the evidence supports a 40 
percent evaluation for his prostatitis for the period prior 
to December 10, 2003, but that the preponderance of the 
evidence is against an evaluation in excess of 40 percent 
both prior to and since December 10, 2003. 

IV.  New and Material Evidence to Reopen 
a Claim for Service Connection for 
Infectious Hepatitis

The veteran is ultimately seeking service connection for 
infectious hepatitis.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R.     § 3.303(a).  However, since an unappealed November 
1992 rating decision denied service connection for hepatitis, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim this claim.  
For the reasons set forth below, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
However, the Board also finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for infectious hepatitis.   

The RO initially denied service connection for a hepatitis in 
an unappealed November 1992 rating decision.  The evidence at 
the time of that decision included the veteran's service 
medical records which showed that he was hospitalized for 
infectious hepatitis from May 2, 1966, to August 1, 1966.  
However, no residuals of hepatitis were documented in a June 
1992 VA examination report as well as in VA outpatient 
treatment records.  The November 1992 rating decision  
therefore denied service connection for hepatitis on the 
basis that no current disability was shown. 

The veteran was notified of the November 1992 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the November 1992 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A.         § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In October 1998, the veteran attempted to reopen his claim 
for service connection for infectious hepatitis on the basis 
of new and material evidence.  In a supplemental statement of 
the case issued in December 2005, the RO reopened the 
veteran's claim on the basis of new and material evidence but 
then denied the claim on the merits.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
Therefore, the Board must determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for infectious hepatitis since the RO's November 
1992 final decision.

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
November 1992 rating decision.  Since that decision, the 
veteran underwent a VA examination in July 2004.  At that 
time, the examiner noted that a hepatitis profile in 2002 at 
the VA medical center was negative for hepatitis A antibody, 
hepatitis B surface antigen, and hepatitis C antibody.  The 
examiner then speculated that the veteran had a history of 
either hepatitis A or hepatitis B.  However, since the 
veteran's liver enzymes were all normal, no current sequelae 
was present.  The examiner explained that if the veteran had 
had hepatitis A, it would not be possible for him to have 
itching or any other sequelae 40 years later.  It was also 
noted that the hepatitis B core, AB, and hepatitis B surface 
antibody were positive, which indicate previous infection.  
However, since hepatitis B surface antigen was negative, no 
chronic infection could be implied.  

This report is new and material because it was not associated 
with the claims file at the time of the November 1992 and 
contributes to a more complete picture of the issue 
concerning whether the veteran suffers from residuals of 
infectious hepatitis.  Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for infectious hepatitis is 
reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that a rating decision dated in September 1999, a 
statement of the case issued in December 1999, and 
subsequently issued supplemental statements of the case 
notified the veteran of all applicable laws and regulations 
pertaining to service connection for hepatitis.  The veteran 
has also been afforded the opportunity to present evidence 
and argument on the underlying service connection issue, and 
has done so.  In a supplemental statement of the case issued 
in December 2005, the RO also reopened and adjudicated the 
veteran's claim on the merits following a de novo review of 
the records.  Under these circumstances, the Board may 
proceed to adjudicate this claim on the merits without 
prejudice to the veteran.

After reviewing the evidence of record, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for infectious 
hepatitis.  As noted, the veteran contracted infectious 
hepatitis while on active duty and was hospitalized from May 
2, 1966, until August 1, 1966.  However, this condition 
apparently resolved with no residual disability shown.  Of 
particular relevance, the July 2004 VA examination report 
includes a medical opinion that, although the veteran had a 
history of hepatitis in service, no current sequelae of 
infectious hepatitis was shown.  This opinion is consistent 
the evidence or record, which makes no reference to current 
sequelae of infectious hepatitis.

Since no current sequelae from infectious hepatitis has been 
identified by a medical professional, the veteran's claim for 
service connection for infectious hepatitis must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  Despite the veteran's statements 
that he suffers from infectious hepatitis, his statements 
have no probative value in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for infectious hepatitis.  Accordingly, the appeal 
is denied. 



V.  New and Material Evidence to Reopen a 
Claim for Service Connection for Diabetes 
Mellitus

The veteran is seeking service connection for diabetes 
mellitus.  He claims that he developed diabetes as a result 
of steroid injections he received in service to treat his 
infectious hepatitis.  He thus claims that his diabetes 
mellitus had its onset in service and may also be secondary 
to his service-connected hepatitis.  See 38 C.F.R. § 3.310(a) 
(a disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition).  By virtue of this decision, however, service 
connection for infectious hepatitis has been denied. 

Since an unappealed June 1997 rating decision denied service 
connection for diabetes mellitus, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim.  See Barnett, supra.  For the 
reasons set forth below, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
However, the Board also finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.   

The RO initially denied service connection for a diabetes 
mellitus in an unappealed June 1997 rating decision.  The 
evidence at that time included the veteran's service medical 
records, VA examination reports, and VA outpatient treatment 
records.  

The veteran's service medical records made no reference to 
diabetes mellitus.  Indeed, the first reference to diabetes 
mellitus is contained in VA outpatient treatment records 
dated in 1987.  The record in June 1997 also lacked a medical 
opinion concerning the etiology or date onset of the 
veteran's diabetes mellitus. Moreover, these records also 
showed that the veteran was treated for infectious hepatitis 
in service, but that this condition resolved with no 
sequelae.  In June 1997, the RO therefore found that without 
a current disability from infectious hepatitis, service 
connection for diabetes mellitus must be denied.  

The veteran was notified of the June 1997 rating decision and 
of his appellate rights in a letter dated that same month; 
however, he did not seek appellate review within one year of 
notification.  The June 1997 rating decision is therefore 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In October 1998, the veteran attempted to reopen his claim 
for service connection for diabetes mellitus on the basis of 
new and material evidence.  In a SSOC issued in December 
2005, the RO reopened the veteran's claim but then denied it 
on the merits.  However, the Board must determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for diabetes mellitus since the RO's 
June 1997 final decision.  See Barnett, supra.

Since the RO's final decision, the veteran was examined by VA 
in July 2004.  This examination report contains a medical 
opinion which addresses whether there exists a relationship 
between the veteran's diabetes mellitus and steroid 
injections he received in service to treat his infectious 
hepatitis.  After reviewing the record, the examiner noted 
that the veteran was indeed treated with steroids in service 
for his infectious hepatitis.  He also indicated that one of 
the side effects of steroids is an increase in blood sugar.  
The examiner added, however, that it was not medically 
possible that steroid treatments in 1967 could cause diabetes 
in 1982.   

This opinion is new and material because it was not 
associated with the claims file at the time of the June 1997 
rating decision and contributes to a more complete picture of 
the issue concerning whether the veteran suffers from 
diabetes mellitus  as a result of steroid injections in 
service.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for diabetes 
mellitus is reopened.

Having reopened the veteran's claim, the Board also finds 
that the veteran will not be prejudiced by adjudicating the 
claim for service connection for diabetes mellitus on the 
merits.  The veteran has been notified of all applicable laws 
and regulations pertaining to service connection for diabetes 
mellitus.  The veteran has also been afforded the opportunity 
to present evidence and argument on the underlying service 
connection issue.  In a supplemental statement of the case 
issued in December 2005, the RO also reopened and adjudicated 
the veteran's claim on the merits following a de novo review 
of the record.  Under these circumstances, the Board may 
proceed to adjudicate this claim on the merits without 
prejudice to the veteran.  See Bernard, supra. 

After reviewing the evidence of record, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes mellitus.  
The Board must deny the veteran's claim because no medical 
evidence indicates that the veteran's diabetes mellitus is 
related to service.  The July 2004 VA examination report 
notes that the veteran's diabetes had its onset in 1982, 
approximately 15 years after the veteran's separation from 
active duty in 1967.  Although the examiner acknowledged that 
the veteran's steroid injections in service could cause an 
increase in blood sugar, he stated that that it was not 
medically possible that steroid treatments in 1967 could 
cause diabetes in 1982.  Since no medical evidence 
contradicts this opinion, there is no basis to grant service 
connection for diabetes mellitus.  

Finally, to the extent that the veteran states that he was 
"in country" in Vietnam during intermittent visits 
including in 1965 enroute to Thailand and in 1966 enroute to 
the United States from Thailand, and thus should be entitled 
to the presumptive provisions regarding Agent Orange exposure 
for Vietnam veterans who served in country, the Board notes 
that the record on appeal contains no such confirmation that 
the veteran was on the ground in Vietnam.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307 (2005).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.  Despite the veteran's 
statements that his diabetes mellitus is etiologically 
related to steroid injections he received in service, his 
statements have no probative value in this regard.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied. 

VI.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  However, since the evidence shows 
that the veteran's inability to work is due to his 
nonservice-connected diabetes mellitus and depression, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a TDIU.

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, the record shows that the veteran has a GED and 
one year of college and last worked full time in 1986 as a 
forklift driver and assistant foreman.  He also worked part 
time as a janitor until 1997.  His disabilities include 
fractured ribs with secondary pneumohemothorax and segmental 
resection of the right lower lobe, rated as 60 percent 
disabling; prostatitis, rated as 40 percent disabling; and 
residuals of a right clavicle and scapula fracture, rated as 
20 percent disabling.  Thus, the veteran's combined 
disability evaluation is 80 percent.  See 38 C.F.R. § 4.25, 
Table I.  

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities.  However, the medical evidence of record shows 
that the veteran's inability to work is due to his 
nonservice-connected diabetes mellitus, which eventually 
resulted in the amputation of his right foot, as well as his 
nonservice-connected depression.  The relevant evidence in 
this case includes VA examination reports and records from 
the Social Security Administration (SSA).

The record shows that the veteran developed diabetic foot 
ulcers.  As a result, the veteran underwent a below the right 
knee amputation in 1997 and a left great toe amputation in 
2001.  A June 2001 VA examination report documents the 
veteran's statement that he retired as a janitor in 1997 
because of his right leg amputation.  

The veteran's statements concerning his retirement due to his 
right leg amputation are consistent with a medical opinion 
contained in the July 2004 VA examination report, which 
states: "Currently, I do not think that the veteran's right 
shoulder degenerative joint disease renders him unemployable, 
but he does have a nonservice-connected diabetes and an 
infected stump and an amputation of his left toe, but I do 
not think that the residuals fractured ribs with secondary 
pneumothorax and resection of the right lower lobe or 
prostatitis or hepatitis B in any way render the veteran 
unemployable."  The examiner therefore attributes the 
veteran's unemployability to his nonservice-connected 
diabetes mellitus.  

The veteran's inability to work because of his nonservice-
connected diabetes mellitus and depression is also verified 
by a Disability Determination and Transmittal sheet from the 
Social Security Administration (SSA), which lists a primary 
diagnosis of diabetes mellitus and a secondary diagnosis of 
depression.  

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.

VII.  Special Monthly Compensation Based on 
the Anatomical Loss of the Right Lower 
Extremity

The veteran underwent a below the right knee amputation in 
1997 as a result of his nonservice-connected diabetes 
mellitus.  Because the veteran claims that his diabetes 
mellitus should be service connected, he also claims that he 
is entitled to SMC based on the anatomical loss of the right 
lower extremity.  

SMC based on the anatomical loss of the right lower extremity 
is only payable for a service-connected disability.  38 
U.S.C.A. § 1114(k).  The veteran's claim for SMC based on the 
anatomical loss of the right lower extremity was premised 
upon establishing service connection for diabetes mellitus.  
Since the Board has determined that service connection is not 
warranted for diabetes mellitus, the veteran's claim for SMC 
must also fail.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right clavicle and scapula fracture is denied. 

A 40 percent evaluation for prostatitis is granted for the 
period prior to December 10, 2003, subject to the laws and 
regulations governing the payment of monetary benefits. 

An evaluation in excess of 40 percent for prostatitis is 
denied for the period since December 10, 2003. 

Service connection for infectious hepatitis is denied. 

Service connection for diabetes mellitus is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.

Special monthly compensation based on the anatomical loss of 
the right lower extremity is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


